DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, including claims 1-16, in the reply filed on 7/15/2021 is acknowledged.  Claims 17-20 have been withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US 2018/0006106 A1) (hereinafter referred as Oh).
Regarding claim 1, Oh teaches a display apparatus (display apparatus in Fig. 2A-B of Oh) comprising: 
a substrate (BS1 in Fig. 2B); 
a pixel electrode (anode AN) and a opposite electrode (cathode layer CE1-CE2) facing each other, on the substrate; 
circuit as described in [0023] of Oh) comprising a thin-film transistor (TFT2 as described in [0023] of Cho), the pixel circuit electrically connected to the pixel electrode at the thin-film transistor (as shown in Fig. 2B, the anode AN is connected to the TFT2 by the via VH2); 
a contact electrode (connecting electrode BE) electrically connected to the opposite electrode and through which an electrical signal is transmitted to the opposite electrode (as described in [0052] of Oh), the contact electrode and the pixel electrode spaced apart from each other along the substrate; 
an auxiliary electrode (AL) electrically connected to the contact electrode and through which the electrical signal is transmitted to the contact electrode, the auxiliary electrode and the thin-film transistor spaced apart from each other along the substrate (as shown in Figs. 2A-B); 
an intermediate layer (layers HTR-EML-ETR) with which light is emitted, the intermediate layer comprising: an emission layer (EML) corresponding to the pixel electrode, and a first functional layer (221) corresponding to the pixel electrode and the contact electrode, the first functional layer defining an opening portion (contact hole CH) at which the contact electrode is exposed to outside the intermediate layer; and 
a multi-insulating layer (170-180) between the thin-film transistor and the pixel electrode and between the auxiliary electrode and the contact electrode, the multi-insulating layer defining a contact opening (through hole TH) at which the auxiliary electrode is electrically connected to the contact electrode (see Fig. 2B), the contact opening corresponding to the opening portion of the intermediate layer (as shown in Fig. 2B of Oh).  

Claims 1, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2016/0126304 A1) (hereinafter referred as Cho).
Regarding claim 1, Cho teaches a display apparatus (display apparatus in Fig. 4 of Cho) comprising: 
a substrate (100 in Fig. 4 of Cho); 
a pixel electrode (210 in Fig. 4) and a opposite electrode (portion of opposite electrode 230 over the OLED) facing each other, on the substrate; 
a pixel circuit (pixel circuit as described in [0039] of Cho) comprising a thin-film transistor (TFT as described in [0039] of Cho), the pixel circuit electrically connected to the pixel electrode at the thin-film transistor (as described in [0039] of Cho); 
a contact electrode (532) electrically connected to the opposite electrode and through which an electrical signal is transmitted to the opposite electrode (as described in [0052] of Cho), the contact electrode and the pixel electrode spaced apart from each other along the substrate; 
an auxiliary electrode (531) electrically connected to the contact electrode and through which the electrical signal is transmitted to the contact electrode, the auxiliary electrode and the thin-film transistor spaced apart from each other along the substrate (as shown in Figs. 2-3A/B); 
an intermediate layer (layers 221-223) with which light is emitted, the intermediate layer comprising: an emission layer (223) corresponding to the pixel electrode, and a first functional layer (221) corresponding to the pixel electrode and the contact electrode, the first functional layer defining an opening portion (the opening in layers 221 & 222 in the opening OP2 which exposes the contact electrode 532 to outside) at which the contact electrode is exposed to outside the intermediate layer; and 
a multi-insulating layer (170-180) between the thin-film transistor and the pixel electrode and between the auxiliary electrode and the contact electrode, the multi-insulating layer defining a contact opening (through hole TH at which the contact electrode 532 is connected to the auxiliary electrode 531) at which the auxiliary electrode is electrically connected to the contact electrode (see Fig. 4), the contact opening corresponding to the opening portion of the intermediate layer (as shown in Fig. 4 of Cho).  
Regarding claim 8, Cho teaches all the limitations of the display apparatus of claim 1, and also teaches wherein the intermediate layer further comprises one or more of a hole transport layer, a hole injection layer, an electron injection layer and an electron transport layer (as described in [0074] of Cho, layer 222 is an ETL).  
Regarding claim 13, Cho teaches all the limitations of the display apparatus of claim 1, and also teaches wherein the contact electrode and the pixel electrode are respective portions of a same material layer on the substrate (as described in [0072] of Cho).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-7, 10-12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, as applied to claim 1 above, and further in view of Oh (US 7701132 B2) (hereinafter referred to as Oh770).
Regarding claim 2, Cho teaches all the limitations of the display apparatus of claim 1, but does not teach wherein the opening portion of the intermediate layer comprises a first opening and a second opening spaced apart from each other along the substrate, the first opening being closer to the pixel electrode than the second opening; and the opposite electrode is electrically connected to the contact electrode at the first opening and at the second opening.  
Oh770 teaches a display apparatus (Fig. 8 of Oh770) comprising an auxiliary electrode (347 in Fig. 8) covered by a multi-insulating layer (350 is a multiple layer insulating material, as described in column 9 lines 32-42 of Oh770).  The cathode (390) of the pixel is connected to the auxiliary electrode through a contact electrode (371) in an opening portion (region where 390 contacts 373 in multiple openings) which comprises a first opening (the rightmost opening where 390 contacts 373) and a second opening (the leftmost opening where 390 contacts 373) spaced apart from each other along the substrate, the first opening being closer to the pixel electrode than the second opening (as shown in Fig. 8 of Oh770); and the opposite electrode is electrically connected to the contact electrode at the first opening and at the second opening (as shown in Fig. 8 of Oh770).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the contact see column 3 lines 17-22 of Oh770).
Regarding claim 3, Cho in view of Oh770 teaches all the limitations of the display apparatus of claim 2, but does not teaches wherein the multi-insulating layer comprises an inorganic insulating layer and an organic insulating layer which is further from the substrate than the inorganic insulating layer, and in an area corresponding to the first opening, the organic insulating layer defines an open portion at which the opposite electrode is electrically connected to the contact electrode.  
Oh770 teaches a display apparatus comprising a multi-insulating layer (350 in Fig. 8 of Oh770 which is analogous to 150 in Fig. 1 of Oh770) which includes an inorganic passivation layer and an organic planarization layer which is further from the substrate than the inorganic insulating layer (column 6 lines 29-38 of Oh770).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the multi-insulating layer of Cho to comprise an inorganic insulating layer and an organic insulating layer which is further from the substrate than the inorganic insulating layer, as according to Oh770.  The passivation layer protects the TFT from contamination, and the organic planarization provides a flat surface for the light emitting element in the pixels (see column 6 lines 33-38 of Oh770).
As incorporated, the auxiliary electrode 531 in Fig. 4 of Cho corresponds to auxiliary electrode 347 in Fig. 8 of Oh770, contact electrode 532 corresponds to 371 of 170 of Cho is replaced by insulating layer 350 of Oh770.  In the area of the first opening (as defined in claim 2 above), the organic insulating layer (planarization layer of 350 of Oh770) defines an open portion at which the opposite electrode is electrically connected to the contact electrode (see Fig. 8 of Oh770).
Regarding claim 4, Oh in view of Oh770 teaches all the limitations of the display apparatus of claim 3, and also teaches wherein in the area corresponding to the first opening, the inorganic insulating layer is between the contact electrode and the auxiliary electrode (as shown in Fig. 8 of Oh770, the inorganic passivation layer of the layer 350 still covers some of the top surface of auxiliary electrode 347 and is between the contact electrode 371 and the auxiliary electrode 347).  
Regarding claim 5, Cho in view of Oh770 teaches all the limitations of the display apparatus of claim 3, and also teaches wherein in an area corresponding to the second opening (leftmost opening in Fig. 8 of Oh770 as defined in claim 2 above), the organic insulating layer (planarization of layer 350 of Oh770 as defined in claim 3 above) defines a first contact hole (the hole in the planarization layer of layer 350 in Fig. 8 of Oh770 corresponding to the rightmost opening as defined in claim 2 above) at which the opposite electrode is electrically connected to the contact electrode, and the inorganic insulating layer defines a second contact hole (the hole in the passivation layer of layer 350 in Fig. 8 of Oh770 corresponding to the rightmost opening as defined in claim 2 above) corresponding to the first contact hole and at which the contact electrode is electrically connected to the auxiliary electrode (see Fig. 8 of Oh770).  
Regarding claim 6, Cho in view of Oh770 teaches all the limitations of the display apparatus of claim 2, and also teaches wherein the intermediate layer further 222 in Fig. 4 of Cho) facing the first functional layer with the emission layer (223 in Fig. 4 of Cho) therebetween, a first hole (as incorporated in claim 2 above, the layers 221 and 222 of Cho would cover all the openings in layer 221 in the CNT region in Fig. 4 of Cho and then a laser beam is irradiated to remove sections of these layers 221 and 222 to form contact hole for the opposite electrode to connect to the contact electrode 371 of Oh770, see Fig. 11B of Cho.  The hole in the layer 221 of Cho corresponding to the first opening is identified as the first hole) is defined in the first functional layer, and a second hole (the hole in layer 222 in the CNT region in Fig. 4 of Cho corresponding to the first opening) is defined in the second functional layer, and the first opening of the intermediate layer is defined by the first hole and the second hole aligned with each other (as defined above).  
Regarding claim 7, Cho in view of Oh770 teaches all the limitations of the display apparatus of claim 6, and also teaches wherein a third hole (as defined in claim 6 above, the hole in the layer 221 of Cho corresponding to the second opening is identified as the third hole) is defined in the first functional layer, and a fourth hole (the hole in the layer 222 of Cho corresponding to the second opening is identified as the fourth hole) is defined in the second functional layer, and the second opening of the intermediate layer is defined by the third hole and the fourth hole aligned with each other (as defined above).  
Regarding claim 10, Cho in view of Oh770 teaches all the limitations of the display apparatus of claim 2, and also teaches wherein a portion of the first functional layer which is defined at the first opening of the intermediate layer is a denatured portion of the first functional layer (as shown in Fig. 11B of Cho, the openings in the contact region CNT are formed by laser irradiation, so it is implied that some portion of the first functional layer 221 is denatured).  
Regarding claim 11, Cho in view of Oh770 teaches all the limitations of the display apparatus of claim 3, and also teaches wherein the thin-film transistor of the pixel circuit comprises a semiconductor layer (310 in Fig. 4 of Cho), a gate electrode (320 in Fig. 4 of Cho) corresponding to the semiconductor layer, and a connection electrode (330D in Fig. 4 of Cho) electrically connected to the semiconductor layer, and the auxiliary electrode and the connection electrode are respective portions of a same material layer on the substrate (as stated in [0070] of Cho).  
Regarding claim 12, Cho in view of Oh770 teaches all the limitations of the display apparatus of claim 11, and also teaches wherein the inorganic insulating layer directly contacts the connection electrode of the thin-film transistor to cover the thin-film transistor (as combined in claim 3 above).  
Regarding claim 14, Cho teaches all the limitations of the display apparatus of claim 1, but does not teach wherein the multi-insulating layer comprises an inorganic insulating layer and an organic insulating layer which is further from the substrate than the inorganic insulating layer; and in an area corresponding to the opening portion of the first functional layer, the organic insulating layer defines an open portion at which the opposite electrode is electrically connected to the contact electrode.  
Oh770 teaches a display apparatus comprising a multi-insulating layer (350 in Fig. 8 of Oh770 which is analogous to 150 in Fig. 1 of Oh770) which includes an inorganic passivation layer and an organic planarization layer which is further from the substrate than the inorganic insulating layer (column 6 lines 29-38 of Oh770).  The Fig. 8 of Oh770) further comprises an auxiliary electrode (347 in Fig. 8) covered by the multi-insulating layer (350 is a multiple layer insulating material, as described in column 9 lines 32-42 of Oh770).  The cathode (390) of the pixel is connected to the auxiliary electrode through a contact electrode (371) in an opening portion (region where 390 contacts 373 in multiple openings) which comprises a first opening (the rightmost opening where 390 contacts 373) and a second opening (the leftmost opening where 390 contacts 373) spaced apart from each other along the substrate, the first opening being closer to the pixel electrode than the second opening (as shown in Fig. 8 of Oh770); and the opposite electrode is electrically connected to the contact electrode at the first opening and at the second opening (as shown in Fig. 8 of Oh770).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the multi-insulating layer of Cho to comprise an inorganic insulating layer and an organic insulating layer which is further from the substrate than the inorganic insulating layer and to have formed the contact opening (between opposite electrode and auxiliary electrode) of Cho as according to Oh770.  The passivation layer protects the TFT from contamination, and the organic planarization provides a flat surface for the light emitting element in the pixels (see column 6 lines 33-38 of Oh770).  The multiple openings in the contact region reduces the contact area between the auxiliary electrode and the opposite electrode, thereby improves heat transfer of the multi-insulating layer (see column 3 lines 17-22 of Oh770).
531 in Fig. 4 of Cho corresponds to auxiliary electrode 347 in Fig. 8 of Oh770, contact electrode 532 corresponds to 371 of Oh770, and insulating layer 170 of Cho is replaced by insulating layer 350 of Oh770.  And in the contact region CNT of Cho, there are multiple openings in the organic-inorganic insulating layers 350 of Oh770.  The contact opening of claim 1 is one of these openings.  
Regarding claim 15, Cho in view of Oh770 teaches all the limitations of the display apparatus of claim 14, and also teaches wherein in the area corresponding to the opening portion of the first functional layer, the inorganic insulating layer defines a contact opening corresponding to the open portion of the organic insulating layer and at which the contact electrode is further electrically connected to the auxiliary electrode (as shown in Fig. 8 of Oh770, the contact electrode 371 directly contacts the auxiliary electrode 347 in these openings).  
Regarding claim 16, Cho in view of Oh770 teaches all the limitations of the display apparatus of claim 15, and also teaches wherein in the area corresponding to the opening portion of the first functional layer, the inorganic insulating layer is between the contact electrode and the auxiliary electrode except at the contact opening (as shown in Fig. 8 of Oh770, the inorganic passivation layer of the layer 350 still covers some of the top surface of auxiliary electrode 347 and is between the contact electrode 371 and the auxiliary electrode 347).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cho, as applied to claim 1 above, and further in view of Hong et al. (US 2018/0006098 A1) (hereinafter referred to as Hong).
Regarding claim 9, Cho teaches all the limitations of the display apparatus of claim 1, but does not teach wherein the auxiliary electrode comprises copper and titanium.  
Hong teaches a display apparatus (see Fig. 4 of Hong). The auxiliary electrode (153 in Fig. 4) is a multiple layer made of Ti/Cu (as described in [0087], there are other material combinations but Ti/Cu is preferred due to its high conductivity and resistance of diffusivity).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the auxiliary electrode from a multilayer of Ti/Cu in order to have high conductivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/Examiner, Art Unit 2822